Citation Nr: 0210320	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  98-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from April 1952 until August 
1955.  He died on January [redacted], 1995.  The veteran was born in 
December 1932.  The appellant is his surviving spouse.  They 
were married in October 1960 when she was 19.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

This case was previously before the Board in June 2001.  At 
that time, a remand was issued to accomplish further 
development.  The RO has now returned the claims file to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The veteran died on January [redacted], 1995; the certificate of 
death noted the immediate cause of death to be respiratory 
failure, due to pneumonia and carcinoma of the lung.

3.  At the time of death, service connection was in effect 
for schizophrenic reaction, undifferentiated type, evaluated 
as 30 percent disabling.

4.  There is no competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
respiratory failure and his active service, and there is no 
medical evidence to demonstrate that any of the veteran's 
service-connected disabilities caused or contributed 
substantially and materially to the fatal respiratory 
failure. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 1110, 1131, 5103, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that in a September 1955 
rating decision, the RO granted service connection for 
schizophrenic reaction and assigned a 100 percent disability 
rating.  That award was reduced to 50 percent disabling, 
effective April 1961.  The veteran's rating was further 
reduced to 30 percent, effective May 1966.  

A death certificate discloses that the veteran died at age 62 
in January 1995, with the immediate cause listed as 
respiratory failure due to pneumonia, caused by carcinoma of 
the lung.  In March 1995, the appellant filed a claim of 
entitlement to service connection for the cause of the 
veteran's death.  That claim was denied by the RO in an 
October 1997 rating decision.  In January 1998, the RO 
considered and denied a claim of service connection for the 
cause of death as due to tobacco use.  In June 1998, the 
appellant filed a notice of disagreement, which the Board 
here construes as relating back to the earlier rating 
decision of October 1997.  An appeal was perfected and the 
matter came before the Board in June 2001.  At that time, a 
remand was ordered to accomplish further development.  
Specifically, the RO was instructed to contact the appellant 
and request that she submit evidence, lay or medical, showing 
when the veteran started to smoke cigarettes, along with a 
medical opinion stated that he acquired nicotine dependence 
while on active duty, and that his lung cancer resulted from 
such tobacco use.  The RO was further to instruct the 
appellant that if she was unable to submit evidence 
establishing nicotine dependence during service, she must 
present medical evidence that tobacco use during service, as 
opposed to any use before or after, caused the veteran's 
cancer of the lung.  The RO was additionally requested to 
inform the claimant of the necessity to submit medical 
evidence that the veteran's lung cancer was secondary to 
tobacco use that was proximately due to or the result of 
service connected schizophrenia.  The appellant was so 
notified in a letter dated June 2001, and further evidence 
was provided.  

Duty to notify/assist 

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the RO included the VCAA laws in a June 
2001 letter to the appellant.  Thus, she has been put on 
notice as to the new requirements regarding the duty to 
assist.  Moreover, the Board has reviewed the file, and finds 
that the requirements under the VCAA have been met.  In that 
regard, the Board finds that the appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim, which included copies of the rating actions, a 
statement of the case issued in July 1998, and supplemental 
statements of the case issued in September 1999 and June 
2002.  In addition, as noted above, the Board's remand in 
June 2001 contained an extended explanation of both the 
evidence needed to substantiate the claim and the 
responsibilities of the claimant in providing such evidence.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
As a result of such efforts, the claims file contains private 
medical records dated from August 1992 to October 1992 from 
Copley Memorial Hospital, as well as statements dated August 
1997 from C.M., M.D. and J.R.C., M.D.  Additionally, various 
statements and medical text excerpts submitted by the 
appellant are of record.  Finally, the veteran's service 
medical records and his Certificate of Death are associated 
with the claims file.  

The Board notes the appellant's contention that medical 
records from VA Medical Center in Downey, Illinois, were not 
located or were not requested.  The Board finds that the 
appellant's observation is incorrect.  While it is true that 
such documents were not explicitly listed under the 
"evidence" section of the June 2002 supplemental statement 
of the case, treatment reports beginning in August 1955 from 
the VA facility in Downey, Illinois, are associated with the 
claims file and will be considered in the determination of 
this appeal.  Likewise, the appellant, in her July 1998 
substantive appeal, noted that her submission of General 
Counsel Opinion 19-97 was not reflected as part of the 
evidence reviewed in the July 1998 statement of the case.  
The Board notes that the specified General Counsel opinion is 
part of the evidence and will similarly be considered in this 
appellate review. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, the 
obligation that VA provide the claimant with any further 
notice about how the responsibilities are divided between VA 
and the claimant in obtaining evidence is now moot. 

Relevant law and regulations

Service connection for the cause of death, generally

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id.  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993). 


Tobacco claims

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders.  See VA General Counsel 
Precedential Opinion, (VAOPGCPREC) 19-97; see also Davis v. 
West, 13 Vet. App. 178, 183 (1999).  In addition, VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See USB Letter 20-97-14 (July 24, 1997).

Legislation has been enacted which effectively prohibits 
service connection of death or disability on the basis that 
such resulted from disease or injury attributable to the use 
of tobacco products during a veteran's period of active 
service.  See 38 U.S.C.A. § 1103.  Such legislation was 
effective on June 9, 1998.  Because the appellant's claim was 
filed prior to that date, the Board will evaluate the 
appellant's contentions under the more lenient standard that 
allows service connection for nicotine-related diseases.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].  See also VAOPGCPREC 19-97; also Davis, 
13 Vet. App. at 183.

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  However, 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then became whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (The Board is statutorily bound to follow 
the precedential opinions of the VA Office of General 
Counsel); Davis v. West, 13 Vet. App. 178, 183 (1999).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding the circumstances under which service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence that arose from a veteran's tobacco use 
during service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence that arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used:

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
nicotine or a closely  related substance to relieve or avoid 
withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made as to whether the post-service 
usage of tobacco products was the proximate cause of the 
disability or death upon which the claim is predicated.  As 
discussed above, a supervening cause of the disability or 
death, such as exposure to environmental toxins, etc., might 
constitute a supervening cause of the disability or death so 
as to preclude service connection. It also addressed the 
situation when a nicotine-dependent individual might have 
full remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be based upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis, 13 
Vet. App. at 183-184.

Factual background

The veteran's enlistment examination conducted in April 1952 
did not show any abnormalities of the lungs or chest.  The 
service medical records are absent any treatment or 
complaints regarding a lung or respiratory condition and fail 
to establish tobacco use.  Those records do reflect treatment 
for a psychiatric disorder.  A Form DD-481-3 noted that a 
Physical Evaluation Board recommended that the veteran be 
separated from service and transferred to the VA Hospital in 
Downey, Illinois, to receive treatment for that psychiatric 
condition.  A discharge due to psychiatric disability was 
effectuated.  The veteran's separation examination in noted a 
diagnosis of schizophrenic reaction.  No abnormalities of the 
lungs or respiratory system were noted.    

Records from the VA Medical Center in Downey, Illinois, 
reflect hospitalization for a psychiatric condition extending 
to August 1955.  These records did not indicate any lung or 
respiratory condition and did not indicate tobacco use, 
either at that time or during service.  In this regard, a 
very detailed review of the veteran's medical history 
included a section on "habits" that mentioned his use of 
alcohol, but contained no reference to the use of tobacco.

A VA psychiatric examination in February 1963 noted that the 
veteran smoked about a pack of cigarettes per day.  A January 
1968 VA examination noted he smoked at least two packs of 
cigarettes per day.  A similar report was contained in a 
social survey in 1968.  A 1970 social survey did not refer to 
smoking, but did contain a reference to drinking to relieve 
tension.   

An August 1992 treatment report from Copley Memorial Hospital 
revealed that the veteran was diagnosed with squamous 
carcinoma of the right lower lobe.  Also in August 1992, the 
veteran had his left axillary lymph node dissected at that 
same facility.  The final pathological diagnosis was that of 
malignant lymphoma, well differentiated, lymphatic type.  
Further records from that facility dated October 1992 
contained another diagnosis of nonsmall cell lung carcinoma, 
Stage III.  Statements of medical history noted in these 
records indicate the veteran had been a "heavy smoker" but 
quit in 1988.

The Certificate of Death reveals that in January 1995, the 
veteran died of respiratory failure, as a consequence of 
pneumonia, due to carcinoma of the lungs.  

In a letter dated August 1997, J.R.C., M.D. stated that the 
veteran had an extensive history of smoking prior to his 
death.  J.R.C. opined that the cigarette smoking directly 
contributed to his lung cancer.  The physician added that if 
smoking was not the full cause of the lung carcinoma, it 
certainly increased the veteran's risk and made the cancer 
worse than it would have otherwise been.

Also written in August 1997 was a letter by C.M., M.D.  In 
that letter it was stated that the veteran had been diagnosed 
with lung cancer, which was the cause of his death.  C.M. 
added that cigarette smoking could have been the cause of the 
veteran's cancer.

In addition to the medical opinions described above, the 
appellant submitted her own statements regarding the 
veteran's tobacco use.  The first of these statements was 
dated August 1997.  At that time the appellant stated that 
she had no knowledge as to whether the veteran smoked prior 
to service.  She remarked that he did smoke while on active 
duty and continued to smoke throughout his lifetime, until he 
was diagnosed with lung cancer.  She stated that during the 
time she knew the veteran, he smoked one and a half to two 
packs of cigarettes a day.  His consumption of cigarettes was 
noted to have been significantly higher than that during his 
stay at the VA hospital in Downey, Illinois.  According to 
the appellant, the veteran used no tobacco products other 
than cigarettes.  

In a letter dated November 1997, the appellant remarked that 
she could not unequivocally state whether or not the veteran 
was addicted to nicotine prior to service.  She commented 
that no family members noted him to have a history of smoking 
prior to service.  In that letter, the appellant maintained 
that the veteran's nicotine dependence was secondary to his 
service-connected psychiatric disability, as he used 
cigarettes as a "coping mechanism."  In support of that 
contention, she included excerpts from the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (DSM-IV).  In essence, those 
excerpts stood for the proposition that nicotine dependence 
was more common among individuals with other mental 
disorders.  The appellant also submitted a copy of VA General 
Counsel decision 19-97, the contents of which were detailed 
earlier in this decision.  

In the appellant's substantive appeal, dated July 1998, she 
stated that while the veteran was hospitalized at the VA 
Medical Center in Downey, Illinois, he smoked 3 packs of 
cigarettes a day.  She expressed her belief that his 
treatment for a mental condition added to his dependence on 
cigarettes.  The appellant further stated that cigarettes 
were provided to the veteran both during active duty and 
during his hospitalization, which she stated lasted for about 
3 years.   
 
The appellant submitted further statements in August 2001 and 
June 2002 reiterating her contentions.  Those submissions 
were not accompanied by any additional medical evidence.  

Analysis

As stated previously, the veteran's Certificate of Death 
lists respiratory failure as the immediate cause of his 
death.  That document further revealed that the respiratory 
failure occurred as a consequence of pneumonia, which in turn 
was caused by carcinoma of the lung.  Simply put, lung cancer 
was underlying principal cause of death.  There was no 
indication that the service-connected psychiatric disability 
played any material role in producing death or contributing 
to cause death.  The appellant is not entitled to a grant of 
service connection for the veteran's cause of death under 
38 C.F.R. § 3.12(a) because the veteran was not service-
connected for carcinoma of the lung.  Indeed, the record does 
not reflect, nor does the appellant contend, that the 
veteran's squamous cell carcinoma was manifested during his 
service or within the one-year presumptive period thereafter 
provided by law for a malignancy.   

Given that the veteran was not service-connected for lung 
cancer at the time of his death, nor is direct or presumptive 
service connection warranted for the underlying cause of 
death, in order for service connection for the cause of death 
to be warranted here, the evidence must show that the 
veteran's lung cancer was as a result of a service-connected 
disability, or was otherwise related to service.  In that 
vein, the appellant has advanced two arguments in support of 
her claim.  First, she contends that the carcinoma was caused 
by nicotine dependence that arose during service.  Second, 
she alternatively contends that the veteran's squamous cell 
carcinoma of the lung developed as a result of nicotine 
dependence that was caused by his service-connected 
psychiatric condition.

Nicotine dependence in service

Despite the sincerity of her contentions, the appellant has 
failed to provide any evidence demonstrating that the 
veteran's nicotine dependence had its origin in service.  In 
her statement dated August 1997, she acknowledged that she 
had no knowledge as to whether the veteran smoked prior to 
service.  In a November 1997 letter she remarked that none of 
the veteran's family member's had said that he smoked prior 
to service.  It is unclear from that statement whether those 
family members affirmatively denied that the veteran smoked 
before service or merely were silent on that issue.  In any 
event, the distinction between whether the veteran began 
smoking before or during service is not the pivotal issue.  
Instead, the evidence must show that his nicotine dependence, 
as opposed to mere usage, arose in service.  The Board finds 
that the evidence does not establish dependence during 
service.  There is first and fundamentally no documentation 
of cigarette usage in service.  There is on the other hand a 
detailed review of the veteran's habits during the Downey 
Hospitalization that makes no reference to use of tobacco.  
While lay evidence in general may be competent to establish 
tobacco consumption, the current record contains only lay 
evidence based on very remote recollection.  The Board does 
not doubt the sincerity of such evidence, but the Board finds 
that memory of events forty or more years in the past is 
entitled to very little probative weight in light of the 
silence of the contemporary record from Downey where such a 
habit could be expected to be mentioned coupled to the 
silence of service medical records.

The appellant submitted two medical opinions stating that the 
veteran's smoking habit was, or could have been, a cause of 
his lung cancer.  However, neither letter expressed that the 
veteran's in-service smoking, if any, led to the lung cancer, 
or that his smoking related to nicotine dependence incurred 
during active service.  Such opinions were expressed on 
multiple occasions by the appellant herself, but       
as a lay person without medical training, the appellant is 
not competent to comment on medical matters of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means 
any evidence not requiring specialized education, training or 
experience].

As the evidence associated with the claims file does not 
demonstrate that the veteran became nicotine dependent during 
active service, the appellant's claim of service connection 
for the cause of death can not be allowed on that basis.  

Nicotine dependence secondary to the veteran's service-
connected schizophrenia

The appellant contends that service connection is warranted 
for the veteran's nicotine dependence on the basis that it 
developed secondary to his service-connected schizophrenia.  
In support of that contention, the appellant submitted 
excerpts from DSM-IV stating that nicotine dependence was 
more common among individuals with other mental disorders.  
While the Board does not question the validity of the DSM-IV 
commentary, they are of too general a nature to aid the 
appellant in her claim.  More probative would be a treatment 
report written by a medical professional that had engaged in 
direct interaction with the veteran.  Here, the records of 
the veteran's initial psychiatric hospitalization contain no 
findings that the veteran was smoking due to his mental 
disorder (or that he was smoking at all).  Moreover, even if 
the veteran, as a schizophrenic, was more likely to become 
dependent on nicotine than he would otherwise have been in 
the absence of a mental disorder, that fact still gives no 
measure of whether it was "as likely as not" that such 
dependence related to the schizophrenia.  Without such 
quantifiable evidence, the criteria for service connection on 
a secondary basis can not be satisfied.   Finally, the Board 
must respectfully point out that there is no evidence that 
Board finds entitled to significant probative weight on the 
pattern of the veteran's tobacco consumption prior to 1963.  
The evidence from that date reflects a pattern of increasing 
tobacco use as the severity of the service connected 
disability declined as demonstrated by the ratings assigned.   
Finally, in light of the state of the record, the Board does 
not find any medical opinion is necessary to decide the case 
or that a medical opinion, if obtained, would be of 
sufficient probative weight to support an award of the 
benefit sought.  Given what the probative evidence on tobacco 
use now shows, or more properly what it fails to show, any 
opinion on the relationship of tobacco consumption to the 
service connected disability would of necessity be grounded 
in pure speculation, not established facts, as to the onset 
and pattern of tobacco use and its relationship to the 
service connected disability.  

In advancing her contention, the appellant stated that the 
veteran was using cigarettes as a "coping mechanism."  The 
Board finds that such a conclusion amounts to an etiological 
opinion.  As a lay person, the Board finds that the appellant 
lacks the requisite medical training to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Moreover, the Board notes that no medical evidence 
of record mirrors the appellant's statements that the veteran 
smoked cigarettes as a means of adjusting to his service-
connected  mental disorder.  


Final considerations

In conclusion, the evidence of record does not show a 
relationship between the veteran's life-ending respiratory 
failure, due to pneumonia, caused by lung carcinoma, and his 
duties in service or any service-connected disability. 
Moreover, there is no evidence to show that in-service 
smoking, as opposed to post-service smoking, was responsible 
for his fatal illness.  Finally, the evidence does not 
establish that the veteran became nicotine dependent during 
service, or as a result of his service-connected 
schizophrenia.  Thus the appellant's entitlement to service 
connection for the cause of the veteran's death is precluded.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for the cause of death is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

